Citation Nr: 1300721	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-03 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Timeliness of appeal of a May 2005 rating decision that denied service connection for bilateral hearing loss, a low back disability, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, and bilateral athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005, to include service in Afghanistan and Iraq, and his decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which found that the Veteran did not perfect a timely appeal to a May 2005 rating decision that denied service connection for bilateral hearing loss, a low back disability, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, and bilateral athlete's foot.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of this hearing has been associated with the claims file.

For the reasons detailed below, the Board finds that the Veteran did perfect a timely appeal to the May 2005 rating decision.  Consequently, as addressed in the REMAND portion of the decision below further action is required with respect to the claims that were the subject of that decision and the matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the record reflects the Veteran has raised a claim of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  Further, the record reflects the RO has begun development of this claim, as well as increased rating claims for the Veteran's service-connected disabilities, as evidenced by an October 2011 letter.  However, the documents assembled for the Board's review does not reflect any of these claims has, as yet, been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  A rating decision dated May 5, 2005, denied service connection or bilateral hearing loss, a low back disability, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, and bilateral athlete's foot.  The Veteran was informed of this decision by correspondence dated May 10, 2005.

2.  A timely Notice of Disagreement (NOD) from the Veteran regarding the May 2005 rating decision was received by VA on June 16, 2005.

3.  The Veteran provided testimony regarding the issues denied by the May 2005 rating decision at a hearing conducted before a decision review officer (DRO) at the RO in October 2005 and a transcript of the proceeding is of record.

4.  A Statement of the Case (SOC) was promulgated to the Veteran on the issues denied by the May 2005 rating decision on January 6, 2006.

5.  A VA Form 9 (Appeal to the Board) was received by VA on December 22, 2006.

6.  The United States Court of Appeals for Veterans Claims (Court) has held that a valid Substantive Appeal can be received after the filing of the NOD even when no SOC has been issued by VA.


CONCLUSION OF LAW

The criteria for a timely appeal of the May 5, 2005, rating decision are met.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2012); Archbold v. Brown, 9 Vet. App. 124 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons set forth below, the Board finds that the Veteran did perfect a timely appeal to the May 2005 rating decision.  As this represents a complete grant of the benefit sought on appeal with respect to this issue, no discussion of VA's duty to notify and assist is necessary.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate review by the Board of a decision by the RO is initiated by an NOD and completed by a Substantive Appeal after an SOC has been furnished.  See also 38 C.F.R. § 20.200.  Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the RO within one year from the date that that RO mails notice of the determination to him or her. Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302. 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  While special wording is not required, the NOD must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201. 

After a timely NOD is filed, the RO is to take such review action as is appropriate and, if the matter is not resolved to the claimant's satisfaction, issue an SOC.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  Once an SOC is issued, the claimant must then file a Substantive Appeal within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); see also Mason (Sangernetta) v. Brown, 8 Vet. App. 44, 55 (1995). 

In this case, the facts are not in dispute.  A rating decision dated May 5, 2005, denied service connection or bilateral hearing loss, a low back disability, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, and bilateral athlete's foot.  The Veteran was informed of this decision by correspondence dated May 10, 2005.  A timely NOD from the Veteran regarding the May 2005 rating decision was received by VA on June 16, 2005.  A SOC was promulgated to the Veteran on the issues denied by the May 2005 rating decision on January 6, 2006.  A VA Form 9 (Appeal to the Board) was received by VA on December 22, 2006.  

Based upon the foregoing, it appears that the Veteran had until May 20, 2006, in which to submit a timely Substantive Appeal.  See 38 C.F.R. § 20.302.  As stated above, the Veteran's VA Form 9 was not received until December 2006, well after this time period.  No other document was received subsequent to the January 2006 SOC and prior to May 10, 2006, which appears to qualify as a Substantive Appeal.

The Board notes, however, that in Archbold v. Brown, 9 Vet. App. 124 (1996), the Court held that the issuance of a SOC was not an absolute requirement for the acceptance of a Substantive Appeal.  Specifically, the Court noted that although the Veteran had not received an SOC after the filing of his NOD, he nevertheless filed correspondence which the Court found to meet the requirements for a Substantive Appeal.  Archbold, 9 Vet. App. at 132-33.  The Court stated, 

This written statement presented to and accepted by the Board specifically identified the issue appealed; contained specific arguments as to the errors made by the RO . . .; and thus contained the necessary information required for a [Substantive Appeal] by [38 C.F.R. § 20.202].  This . . . statement was timely filed since no SOC was provided to the Veteran (under § 20.202(b), the Veteran had until at least 60 days after the SOC was mailed to him in which to file his [Substantive Appeal]) and, in any event, since the statement was received within the one-year appeal period which began . . . [after] the date the RO decision being appealed was mailed.  See 38 C.F.R. § 20.302(b). 

Id. at 132.  The Court further noted that if there was a concern as to the adequacy of the Substantive Appeal, it was the Board's obligation (under 38 C.F.R. § 20.203 (1995)) to notify the appellant of such and to allow him a period of 60 days "'to present written argument or to request a hearing to present oral argument on this [procedural] question.'"  Id.

The Board also notes that in other cases, such as Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court distinguished the issues of a timely NOD versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.

Here, following his June 2005 NOD, the Veteran provided testimony regarding the issues denied by the May 2005 rating decision at a hearing conducted before a DRO at the RO in October 2005, the transcript of which is associated with the claims folder and meets the criteria for a Substantive Appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As in the case of Archbold, the testimony of the Veteran regarding these issues contains sufficient information to qualify as a Substantive Appeal pursuant to 38 C.F.R. § 20.202.  The Board is bound by the decision of the Court.  Therefore, the Board finds that the Veteran did perfect a timely appeal regarding the May 2005 rating decision.  To this extent, the benefit sought on appeal is allowed.  Inasmuch as the Board has found the Veteran did perfect a timely appeal to the May 2005 rating decision, it must now address the claims that were the subject of that appeal.  For the reasons addressed in the REMAND portion of the decision below, the Board finds that a remand is required in this case.


ORDER

Inasmuch the criteria for a timely appeal of the May 5, 2005, rating decision are met, to this extent the benefit sought on appeal is allowed.  




REMAND

Initially, the Board notes that subsequent to the May 2005 rating decision service connection was established for bilateral hearing loss, a low back disability, a left knee disability, a right knee disability, a left ankle disability, and a right ankle disability.  In other words, for all claims other than bilateral athlete's foot.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such circumstances a service connection claim has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board notes that the Veteran testified at his October 2012 hearing that he was pursuing the timeliness of appeal claim, at least in part, to obtain earlier effective dates for the establishment of service connection for his hearing loss, low back, knees, and ankles.  The record also reflects he submitted a timely NOD as to the effective dates of these disabilities, and that an SOC was promulgated on these earlier effective date claims in November 2009.  However, only the Veteran's claim regarding the timeliness of appeal of the May 2005 rating decision was certified as being on appeal to the Board, and this was the only issue formally discussed at the October 2012 Board hearing.  Nevertheless, the requirements of procedural due process require this case be remanded for the RO to consider in the first instance the effect the Board's decision that there was a timely appeal has upon the underlying claims.  As already stated, the October 2012 hearing focused on the timeliness of appeal aspect of this appeal.  Thus, it is not clear the Veteran has had a full opportunity to present all argument and/or evidence he desires regarding the effect the Board's action would have upon the underlying claims.  Moreover, service connection was not established for bilateral athlete's foot, and it does not appear to the Veteran has withdrawn this claim from appeal.  See 38 C.F.R. § 20.204.  As additional evidence has been received since the time of the January 2006 SOC on this issue, at the very least it appears that a Supplemental SOC (SSOC) must be promulgated on this issue pursuant to 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional notification or development deemed necessary, consider, in the first instance, the impact of the Board's decision that the Veteran perfected a timely appeal to the May 5, 2005, rating decision upon the underlying claims that were the subject of that decision.  

2.  If the RO continues to find that service connection is not warranted for bilateral athlete's foot, then an SSOC should be promulgated on this issue in accord with 38 C.F.R. § 19.31 that addresses all of the evidence obtained after the issuance of the January 2006 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


